EXHIBIT 99.3 Michael A. Shaw Executive Vice President Chief Credit Officer 3900 Wisconsin Avenue, NW Washington, DC 20016-2892 (fax) michael_a_shaw@fanniemae.com .com January 23, 2012 MGIC Indemnity Corporation Mortgage Guaranty Insurance Corporation MGIC Investment Corporation 250 East Kilbourn Avenue Milwaukee, Wisconsin 53202 Attn:Curt Culver Ladies and Gentlemen: You have requested that Federal National Mortgage Association (“Fannie Mae”) extend the conditional approval granted to MGIC Indemnity Corporation, a Wisconsin mortgage guaranty insurance company (“MIC”) by Fannie Mae pursuant to the letter agreement dated October 14, 2009 (the “Approval Letter Agreement”) from Fannie Mae to MIC, Mortgage Guaranty Insurance Company (“MGIC”) and MGIC Investment Corporation (“Investment”), to act as a direct issuer of mortgage guaranty insurance policies under the Fannie Mae Qualified Mortgage Insurer Approval Requirements in certain specified states.Effective as of the date hereof, and subject to the terms and conditions set forth below and in the Approval Letter Agreement and consistent with the Proposal (as defined in the Approval Letter Agreement), Fannie Mae hereby extends its conditional approval of MIC as a direct issuer of mortgage guaranty insurance until December 31, 2013 (the “Term”), at which time such conditional approval will automatically terminate, unless extended in writing by Fannie Mae prior thereto.The conditional approval granted by Fannie Mae herein is subject to, and expressly conditioned upon, the continued compliance by MIC, MGIC and Investment with each of the conditions set forth below (the “Extension Conditions”), the Approval Conditions and the Requirements (each as defined in the Approval Letter Agreement).In the event that any of the Extension Conditions, Approval Conditions or Requirements are not met and maintained, Fannie Mae reserves the right to withdraw this conditional approval and immediately suspend or terminate MGIC or MIC in its sole and absolute discretion. 1. While the Extension Conditions, Approval Conditions and the Requirements are in effect, MIC shall, and MGIC shall cause MIC to, remain a wholly-owned, direct subsidiary of MGIC. 2. The draft Stipulation and Order from the Office of the Commissioner of Insurance of the State of Wisconsin (“OCI”), currently numbered Case No. 11-C33951 and attached hereto as Exhibit I (the “Order”) shall be issued prior to January 31, 2012 under a new case number, if necessary, by the OCI and remain in full force and effect throughout the Term; provided, that if OCI or any other governmental entity amends or terminates Investment’s obligations pursuant to paragraphs 5 or 6 of the Order, Fannie Mae may, in its sole and absolute discretion, terminate the conditional approval granted hereunder, effective immediately. January 23, 2012 Page 2 of 3 3. Within the forty-five (45) days preceding the date hereof, Investment and its affiliates shall have contributed $200,000,000 to MGIC. Pursuant to and in accordance with paragraph 4 of the Order, MGIC shall contribute $200,000,000 to MIC. Following MGIC’s contribution to MIC described in the preceding sentence, Fannie Mae and MGIC may, from time to time, review MGIC and MIC’s risk to capital ratios to determine if MIC requires additional capital contributions. While the Extension Conditions are in effect, the decision to make any additional capital contribution, the amount of such contribution, the identity of any assets to be contributed and the fair market value of such assets shall be mutually agreed upon between MGIC and Fannie Mae. MGIC further agrees that upon disposition of any of the assets listed in the Side Letter (as defined in the Approval Letter Agreement), all proceeds from any such disposition shall remain in or be immediately deposited into or contributed to MGIC. The Approval Letter Agreement and the Side Letter are incorporated herein in their entirety by reference; provided, that the date of “December 31, 2011” in the third sentence of the Side Letter shall be “December 31, 2013” and the term of the Approval Letter Agreement shall be such term as extended hereby. Unless otherwise earlier revoked, Fannie Mae’s conditional approval of MIC granted hereby, the Extension Conditions, Approval Conditions, Requirements and other terms of this agreement shall terminate on December 31, 2013.Thereafter, whether MIC will continue to be approved as a direct issuer of mortgage guaranty insurance policies will be determined under the Requirements as then in effect. [Remainder of page intentionally left blank] January 23, 2012 Page 3 of 3 Very truly yours, FEDERAL NATIONAL MORTGAGE ASSOCIATION By: /s/ Michael A. Shaw Name: Michael A. Shaw Title: Executive Vice PresidentChief Credit Officer Confirmed and accepted As of January 23, 2012 MGIC INDEMNITY CORPORATION By: /s/ Curt S. Culver Name: Curt S. Culver Title: Chairman and Chief Executive Officer MORTGAGE GUARANTY INSURANCE CORPORATION By: /s/ Curt S. Culver Name: Curt S. Culver Title: Chairman and Chief Executive Officer MGIC INVESTMENT CORPORATION By: /s/ Curt S. Culver Name: Curt S. Culver Title: Chairman and Chief Executive Officer Exhibit I OFFICE OF THE COMMISSIONER OF INSURANCE (OCI) STATE OF WISCONSIN In the matter of STIPULATION AND ORDER Mortgage Guaranty Insurance Corporation, MGIC Reinsurance Corporation, and MGIC Reinsurance Corporation of Wisconsin, Respondents.
